DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is responsive to the amendment filed on 04/12/2021.
Status of the claims 
Claims 55-58 were canceled due to restriction.
Claims 49-54 and 59-67 were rejected.
Claims 49, 59 and 63-65 have been amended.
Claims 53, 54 and 60 are canceled.
Claims 68-71 are added.
Claims 49-52, 59, 61-71 are currently pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Majid Albassam on 05/06/2021.
Cancel claims 59 and 68-71.
After the Examiner’s Amendment claims 49-52 and 68-71 are pending. Claims 49-52, 68-71 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: current independent claim 1 has been fully considered and a search has been performed and no art is found that solely, or in combination, discloses the combination of features directed to segment offset based segmentation where segments of the same SDU in NR are associated with sequence number (SN). To that end, the claim provides NACK SN range for indication of a number of multiple consecutive missing RLC SNs after a reference SN thus, the claim requires a combination of features to transmit a radio link control status report comprising a negative acknowledgment sequence number, an extension bit indicating presence of a negative acknowledgment sequence number range field, and a negative acknowledgment sequence number range, wherein, in presence of the negative acknowledgment sequence number range field, a negative acknowledgment end sequence number is indicated by the negative acknowledgment sequence number and the negative acknowledgment sequence number range, a segment offset start is related to the negative acknowledgment sequence number, and a segment offset end is related to the negative acknowledgment end sequence number. 
This combination of claim limitations is very specific and is not found in the art. Therefore, independent claim 49 is allowed. Independent claim 68 also recite similar limitations.
Thus, claims 49-52, 68-71 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Prior Art
In the context of RLC status report, Pub. No.: US 20180324637 A1 to Deng discloses unacknowledged sequence number length (NACK SN Range) directed to shrink or reduce the number of bits of the RLC status; for instance, [0102] discloses that “NACK_SN may be used to indicate the start RLC sequence number of the RLC data packets consecutively unreceived; and the information element NACK_SN_RANGE may be used to indicate the at least one unacknowledged sequence number length.” However, is no teaching that “a negative acknowledgment sequence number, an extension bit indicating presence of a negative acknowledgment sequence number range field, and a negative acknowledgment sequence number range, wherein, in presence of the negative acknowledgment sequence number range field, a negative acknowledgment end sequence number is indicated by the negative acknowledgment sequence number and the negative acknowledgment sequence number range, a segment offset start is related to the negative acknowledgment sequence number, and a segment offset end is related to the negative acknowledgment end sequence number” as required by the claim.
Pub. No.: US 20180316619 A1 to Hong et al. discloses RLC status PDU indicating whether the terminal has received the RLC data unit, which includes at least one of the NACK sequence number field and the NACK range field, (NACK range field referred to as NACK_SN_RANGE or N_R). However, , is no teaching that “a negative acknowledgment sequence number, an extension bit indicating presence of a negative acknowledgment sequence number range field, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        5/06/2021


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414